Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments, filed on 8/27/21, have been fully considered but are not found to be persuasive.  The near entirety of Applicants response is to the claim interpretation section stated in the previous Office action, including the response to the prior art rejection.  Upon further consideration by the Examiner, the claim interpretation section is withdrawn but the prior art rejection to Enomoto et al. is still wholly relied upon and an evidentiary reference pointing to the inherency of the minimum coverage area of the silane surface treating agent is included.  While the prior art rejection to Enomoto et al. has not changed, because of the confusion of the claim interpretation section and how it resulted in Applicants response being almost entirely governed by the claim interpretation section, this Office action is non-final.  It cannot be disputed that the minimum coverage area of the surface treatment agent is less than 550 m2/g given the teachings of Enomoto et al. in light of the evidentiary reference.  Further, the working examples of Enomoto et al. include all of Applicants claimed ingredients (thermoset resin, thermoplastic resin, and a surface-treated inorganic filler).  Because Enomoto et al. teaches the same composition and a silane coupling agent which satisfies Applicants claimed minimum coverage area limitations, Enomoto et al. can be relied upon to anticipate Applicants claimed sealing sheet as recited in claim 1.  Additionally, a new prior art rejection appears below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 14 recites the broad recitations “polyester film” and “polyolefin film”, and the claim also recites the recitations “polyethylene terephthalate; 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2012/0101191) as evidenced by a technical data sheet for silane coupling agents by Shin Etsu.
Claim 1: Enomoto et al. teaches thermosetting resin compositions which are used for sealing semiconductor devices.  The compositions are taught to include a thermosetting resin, a curing agent, and two or more inorganic fillers (abstract).  Table 1 of Enomoto et al. teaches six inventive compositions (examples 1-6) and three comparative compositions (comparative examples 1-3).  The compositions taught in examples 1-5 of Enomoto et al. are thermosetting resin adhesive compositions which are used to prepare a sealing sheet.  The adhesive compositions taught in examples 1-5 are comprised of a thermosetting resin (epoxy resin), a thermoplastic resin (phenoxy resin), and an inorganic filler which is surface-treated with a surface treatment agent having glycidyl groups on the surface (inorganic filler 1, which is taught as a spherical silica SE2050SEE having a mean particle size of 0.5 microns).  The Shin Etsu catalog shows that all four glycidyl silane coupling agents (KBM-402, KBM-403, KBE-403, and KBE-403) have a minimum coverage area of 354, 330, 314, and 280 m2/g, respectively as evidenced on pages 10 and 11 of the Shin Etsu catalog.  Therefore, the curable adhesive compositions exemplified by Enomoto et al. are comprised of a thermosetting resin, a thermoplastic resin, and an inorganic filler which is surface treated with a surface treatment agent which satisfies Applicants claimed minimum coverage area limitations.

Claim 2: The exemplified surface treatment agent of Enomoto et al. is an epoxysilane, thereby anticipating claim 2.
Claims 3, 4 and 7: The exemplified inorganic filler of Enomoto et al. is a spherical silica having a mean particle size (which one of ordinary skill in the art would equate with mean particle diameter) of 0.5 microns, thereby anticipating the limitations of claims 3, 4 and 7.
Claim 6: Example 1 and comparative example 1 of Enomoto et al. teach a curable adhesive composition used to prepare a sealing sheet.  The amount of silica employed in these two compositions falls within Applicants claimed range of 30-90 mass%.  For example 1, the silica concentration is calculated to be 39 mass% (80/204) and the silica concentration in comparative example 1 is calculated to be 49 mass% (100/204).
Claim 9: While Enomoto et al. does not explicitly teach Applicants physical properties after the specific treating steps recited in claim 9, Enomoto et al. anticipates all of the limitations of Applicants claimed adhesive composition and subsequent curable adhesive sheet.  A chemical composition and its properties are inseparable.  As stated in the claim interpretation section above, Enomoto et al. teaches all of the limitations regarding Applicants most preferred inorganic filler, the same surface treatment agent, the same type of thermosetting resin and the same type of thermoplastic resin.  As such, it would be expected that the compositions taught by Enomoto et al. would satisfy the physical property limitations recited in claim 9.  Should Applicants argue that the presence of the second inorganic filler would cause the physical properties of Enomoto et al. to be different that what is observed in Applicants sealing sheets, note that comparative example 1 employs only inorganic filler 1, which satisfies the particle size limitations and the surface treatment minimum coverage area limitations.
Claims 13-15: Enomoto et al. teaches applying the resin varnish compositions of example 1-6 and comparative examples 1-3 onto a separator film (release sheet) made of polyethylene terephthalate (PET) having a thickness of 25-30 microns, thereby satisfying the limitations of claims 13-15.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2012/0101191) as evidenced by Dilao et al. (US Pat. 9,011,629) as applied to claim 1.
Enomoto et al. employs Admatechs silica SE-2050 which has an average particle size of 0.5 microns.  While Enomoto et al. does not teach a maximum particle size for this filler, Dilao et al. teaches that Admatechs silica SE-2050 has an average particle size of 0.5 microns, and the largest particle size is 3 microns (18:41-43), which anticipates the limitations of claim 5.

Claims 1, 3-7, 9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkoshi et al. (US 2015/0250052) as evidenced by a technical data sheet for silane coupling agents by Shin Etsu.
Claim 1: Ohkoshi et al. teaches a method for producing a printed wiring board comprising an insulating layer which is prepared by laminating onto an internal layer substrate an adhesive sheet which includes a support and a resin composition layer in contact with the support, followed by thermally curing the resin composition and removing the support (abstract).  The adhesive sheet is inherently a sealing sheet satisfying claim 1.  As such, Ohkoshi et al. inherently teaches a sealing sheet comprising an adhesive layer having curability as required by claim 1.  Additionally, example 1 of Ohkoshi et al. teaches the preparation of a support material, the preparation of a resin varnish, and the preparation of an adhesive sheet.  The resin varnish is taught as being comprised of 50 pbw of three different epoxy resins (which are thermosetting resins), 2 pbw of a phenoxy resin (which is a thermoplastic resin), 160 pbw of a spherical silica (SOC2) having an average particle diameter of 0.5 microns which is surface-treated with an aminosilane-based coupling agent (KBM573).  As evidenced by a technical data sheet for silane coupling agents, KBM-573 has a minimum coverage are of 305 m2/g, which is inherently less than 550 m2/g.  The resin varnish prepared in step (2) of example 1 is then applied to the release layer of the support prepared in step (1) of example 1 and cured.  As such, Ohkoshi et al. anticipates Applicants sealing sheet of claim 1.  Specifically, the sealing sheet exemplified by Ohkoshi et al. is comprised of a curable adhesive layer which is formed from an adhesive composition comprising a thermoset resin, a thermoplastic resin, and an inorganic filler which is surface-treated with a surface treatment agent having a minimum coverage area of less than 550 m2/g.  Because Ohkoshi et al. anticipates all of the limitations regarding Applicants claimed 
Claim 3: The exemplified inorganic filler in example 1 of Ohkoshi et al. is silica, thereby anticipating claim 3.
Claims 4, 5 and 7: The exemplified inorganic filler in example 1 of Ohkoshi et al. is a spherical (claim 7) silica having an average particle diameter of 0.5 microns, thereby anticipating claim 4.  Applicants specification teaches that the maximum particle diameter of SO-C2 is 2 microns.  Ohkoshi et al. and Applicants specification both exemplify the same commercially available silica.  As such, the SO-C2 as taught by both Ohkoshi et al. and Applicants specification would inherently satisfy Applicants maximum particle diameter limitations of claim 5.
Claim 6: The exemplified amount of silica employed in example 1 of Ohkoshi et al. is 69.4% as explicitly taught at the end of paragraph 0228, which falls within the 30-90 mass% range, thereby anticipating claim 6. 
Claim 9: While Ohkoshi et al. does not explicitly teach Applicants physical properties after the specific treating steps recited in claim 9, Ohkoshi et al. anticipates all of the limitations of Applicants claimed adhesive composition and subsequent curable adhesive sheet.  It would therefore be expected that the sealing sheet taught by Ohkoshi et al. would behave in the same manner when subjected to the steps recited in claim 9.  A chemical composition and its properties are inseparable.
Claims 13 and 15: The resin varnish exemplified by Ohkoshi et al. is applied to the support prepared in example 1.  The support is a PET film with an alkyd-resin based release layer having a thickness of 38 microns (paragraph 0227).  This support satisfies the limitation of claim 13 that the sealing sheet comprises a release sheet formed on a first side of the adhesive layer and wherein the release sheet is a plastic film.  Additionally, the thickness of the release sheet is 38 microns, which falls within the 20-250 micron range of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2012/0101191), as applied to claim 1.
While the working examples employ tetra(n-butyl)phosphonium tetraphenylborate as a curing catalyst/curing accelerator, Enomoto et al. explicitly teaches that the curing accelerators include imidazoles, tertiary amines, and the exemplified quaternary phosphonium compounds (paragraph 0043).  As such, one having ordinary skill in the art would have found it obvious to employ any one of the curing accelerators taught by Enomoto et al., including imidazole-based curing accelerators, thereby satisfying claim 8.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (US 2015/0250052), as applied to claim 1, as evidenced by a technical data sheet from Shin Etsu.
2/g as evidenced by a technical data sheet from Shin Etsu.
Claim 8: While the working examples employ tetra(n-butyl)phosphonium tetraphenylborate as a curing catalyst/curing accelerator, Ohkoshi et al. explicitly teaches that the curing accelerators include imidazole-based, amine-based, phosphorus-based, and guanidine-based compounds (paragraphs 0122-0126).  As such, one having ordinary skill in the art would have found it obvious to employ any one of the curing accelerators taught by Ohkoshi et al., including imidazole-based curing accelerators, thereby satisfying claim 8, since such curing accelerators are explicitly taught as being suitable curing accelerators.
Claim 14: While Ohkoshi et al. exemplifies an alkyd resin release layer, other release materials are taught by Ohkoshi et al. including a polyolefin resin as taught in paragraph 0080.  The selection of any one of the release layer materials taught in paragraph 0080, including a polyolefin resin, is obvious to one having ordinary skill in the art.  Selecting a polyolefin resin satisfies claim 14. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.